DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends from claim 16 which is unclear since it seems to be a broad disclosure as to how the frameworks need be configured with just a variable N for the number of elongated structural members making it unclear as to how this limitation relates back to the claim from which it depends since it requires at least four elongated structural members as such making the scope of the claim unascertainable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-7, 9 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (2015/0298020) and Tremblay (2009/0015361).  Shin discloses a system of magnetic building blocks (Fig. 4) wherein each building block (Figs. 1-3) has a building block housing (1) with perimeter surfaces defined by top, bottom, first, second, third and fourth lateral sides with corners defined between the first and second sidewalls, second and third sidewalls, third and fourth sidewalls and first and fourth sidewalls and at least first and second isolated framework units (100) disposed within the housing (Fig. 2) each having a first magnetic terminal end formed by a first magnet with a first polarity (10) aligned with and exposed through the top side and a second magnetic terminal end formed by a second magnet with a second opposite polarity (10) aligned with and exposed through the bottom side (Figs. 1-3).  Shin discloses the basic inventive concept with the exception of the framework units being conductive and including electrical components and a power supply.  Tremblay discloses a conductive magnetic system (Figs. 35A-E) having electrically conductive framework units (3009) with an elongated structural member (3213) that can include an electrical component (3230) and magnetic (3306) terminal ends (Fig. 32C, paragraphs 187-188), an electrical component (Fig. 34A) with an LED (3404) that can be coupled to the conductive framework units (Fig. 35E) and a battery (2802) power supply (2502) within a platform or block with an array of positive and negative electrically and magnetically conductive terminals (2512a,b) for completing an electrical circuit (paragraphs 192-197).  It would have been obvious to one of ordinary skill in the art from the teaching of Tremblay to modify the framework units of Shin to be conductive and to further include electrical .  
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Tremblay as applied above and further in view of Mendelsohn (6024626).  Shin and Tremblay disclose the basic inventive concept with the exception of the elongated structural member being a bar magnet with the magnetic terminals covered by the block housing.  Mendelsohn discloses a magnetic building block (abstract) configured with elongated bar magnets (34) positioned within the block so as to be covered by the housing (Figs. 1-4).  Since both Shin and Mendelsohn disclose magnetic block configurations it would have been obvious to one of ordinary skill in the art to substitute one configuration for another to achieve the predictable result of forming a magnetically connectable toy block system having a simplified construction and more uniform appearance.   
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Tremblay as applied above for claim 4 and further in view of Doherty (2007/0184722).  Shin and Tremblay disclose the basic inventive concept with the exception of the conductive framework including a conductive magnetic terminal between the terminal ends and extending normal thereto.  Doherty discloses a connectable block system having an electronic block (abstract) with top and bottom terminal ends (112, 110) that further have coupled thereto lateral terminal ends (110) that extend normal to the top .  
Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Tremblay as applied above for claim 4 and further in view of Bolli (4883440).  Shin and Tremblay disclose the basic inventive concept with the exception of the first and second conductive frameworks each including a plurality of elongated members connected by coupling members.  Bolli discloses a conductive building block having a first conductive framework unit (Fig. 3) that can include at least four elongated structural members connected with corner coupling members (17) positioned between terminal ends of the elongated members such that there is one less coupling member than elongated structural members and opposite non-adjacent corners are connected and a second conductive framework unit (Fig. 4) that can include at least four elongated structural members connected with corner coupling members (18) positioned between terminal ends of the elongated members such that there is one less coupling member than elongated structural members and opposite non-adjacent corners are connected.  It would have been obvious to one of ordinary skill in the art from the teaching of Bolli to use connectors between a plurality of pins wherein the pin connections of one framework are offset from the other for the predictable result enhancing the connection In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that Tremblay does not teach placing distinct conductive frames in a block housing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to applicant’s argument that using the teaching of Tremblay in a block would make it unsatisfactory for its intended purpose, it is noted that Trembley is the secondary references and the modified reference of Shin would not be hindered by making the magnetic framework electrically conductive and as such is properly combinable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication 2004/0185745 discloses electrically conductive blocks with electrically isolated conductive portions to prevent short circuits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711